El Juez Asociado Sb. Wolf,
emitió la opinión del Tribunal.
Seguido pleito ante la Corte de Distrito de San Juan por el Banco Territorial y Agrícola contra los tenedores de cédulas hipotecarias de la primera á quinta emisión so-bre nulidad y cancelación de sub-hipotecas después de lle-nar los trámites legales, dicha Corte dictó sentencia que con los votos emitidos por dos de sus Jueces, ó sea los Se-ñores Tous Soto y Richmond, se transcribe á continua-ción :
“En la Ciudad de San-Juan de Puerto Rico, á los dos días del mes de Mayo de mil novecientos cuatro, vistos en juicio oral y pú-blico los presentes autos declarativos sobre nulidad de hipotecas y otros pronunciamientos, seguidos entre parte; de la una, como de-mandante el Banco Territorial y Agrícola de Puerto Rico, repre-sentado por el abogado Don Juan de Guzmán Benitez, y de la otra, como demandádos, los tenedores -de cédulas hipotecarias emitidas por dicho Banco, declarados en rebeldía, con excepción de Don Julián E. Blanco y Sosa, mayor -de edad, casado, propietario y vecino de esta Ciudad, y en su nombro y por el orden que se enumeran los Le-trados D. Angel García Veve, Don Eduardo Acuña y Aybar y Don Rafael López Landrón.
1. — Resultando: que el Banco Territorial y Agrícola en veinte y seis -de Marzo de mil ochocientos noventa y cinco compareció ante *3el Notario Don José-A. de la Torre, relacionando que Don Pío Mar-tínez y Rivas y Don Guillermo Cortada formalizaron obligación M-. potecaria á favor de dicho Banco, que menciona las cantidades que • refiere, amortizables en quince años, obligándose á satisfacerlas al Banco en treinta -plazos semestrales; que por otra escritura, Don Santiago Sambolín y Montalvo formalizó otra obligación hipotecaria amortizable en veinte y cinco años, pagaderos al Banco en la mis-ma forma; y por otra, Don Emilio Gómez Martínez, amortizable en diez años en idéntica forma; que en representación el Director del Banco de los mencionados -préstamos hipotecarios y en uso de las facultades que el Código -de Comercio y sus estatutos le conceden, por acuerdo del Consejo de Administración del Banco ha determinado efectuar la segunda emisión de cédulas hipotecarias al portador por la cantidad que expresa, formalizando la presente escritura de obli-gación hipotecaria, siendo de una sola serie de 2400 cédulas amor-tizables por sorteos anuales en 20 años, verificándose al terminar cada anualidad, invirtiéndose todas las cantidades que durante el año perciba el Banco en pago de los préstamos hipotecarios men-cionados, obligándose el Banco á satisfacer el importe de las cé-. dulas á sus tenedores dentro de treinta días -después del sorteo; que en el evento de que se anticipe por sus deudores el pago total ó parcial de los préstamos hipotecarios -descritos al principio, se cons-tituye á recoger ó inutilizar, satisfaciendo su importe, el número de cédulas equivalentes al montante de esos pagos anticipados; que. aún cuando en garantía -del pago de las cédulas, quedan por ley obligados con preferencia á sus demás responsabilidades el capital del Banco y todos sus demás bienes, créditos y pertenencias, para mayor seguridad de la hipoteca, al pago de las cinco hipotecas al principio descritas que vuelve á detallar, haciendo constar que todas esas hipotecas han sido apreciadas en su íntegro valor, y que la sub-sistencia de esta seguridad hipoteca, queda pendiente -de la resolución de las primeras, sobre las cuales ha sido aquélla constituida, fir-mando la escritura el Director del Banco, los -dos testigos instru-mentales y el Notario autorizante; constando-inscrita en el Registro de la Propiedad de San Germán, respecto á las fincas correspondien-tes al Distrito, suspendida en Mayagüez fé respecto á la.radicada, en Las Marías é inscrito el -documento en el de esta Capital en cuan-to á la segunda emisión de cédulas hipotecarias al portador que comprende.
2. — Resultando: que el mencionado Banco por otra escritura de *425 de Noviembre de 1895, ante el Notario D. José Agustín de la To-rre, mencionando otras escrituras hipotecarias, hizo otra emisión de cédulas hipotecarias al portador, que fué .la tercera en la misma forma y condiciones que la anterior, autorizándola solamente el director del Banco, los dos testigos instrumentales y el Notario au-torizante, y conteniendo la cláusula octava que la existencia de las sub-hipoteeas establecidas en este otorgamiento queda pendiente de la solución de las respectivas hipotecas sobre que han sido constitui-das, é inscrito el documento en los respectivos distritos de Humaeao, San Juan y San Germán.
3. — Resultando: que formuló el Banco demandado acompañando dichos documentos, solicitando se declaren nulas las escrituras de 12 de Enero y 25 de Noviembre de 1896, ante él Notario Don José A. de la Torre, y la de 1 de Septiembre de 1896, ante D. Mauricio Guerra, porque en ellas se constituyen sub-hipotecas a favor de los te-nedores de cédulas hipotecarias, del Banco de la primera, segunda, tercera, cuarta y quinta emisión, sobre los créditos hipotecarios res-pectivos que se enumeran en la demanda, por la razón de que siendo dichas hipotecas propiedad de los respectivos tenedores de cédulas, no pueden sub-hipoteearse á favor de ellos mismos; que son nulas asimismo las inscripciones de dichas sub-hipoteeas, que se hicieron y constan en las mismas escrituras; que se decrete la cancelación de las que estén vigentes al ejecutarse la sentencia, á cuyo fin se ■dirijan los'mandamientos á los respectivos Registradores de la Pro-piedad, y si alguno se opusiere á la demanda, sea condenado en cos-tas; deduciendo la demanda contra los tenedores de cédulas de las cinco primeras emisiones que por ser desconocidas las personas contra quienes se dirije la demanda sean citadas por edictos.
i. — Resultando ■. que los hechos de la demanda son: la constitu-ción de la Sociedad Anónima Banco Territorial y Agrícola de Puer-to Rico, su objeto principal, fomento de la agricultura con prés-tamos hipotecarios á largos plazos, evolucionando sus recursos en forma de cédulas hipotecarias, haciendo la emisiones en representa-ción de vainas hipotecas 4 largos plazos, constituyendo en las cinco escrituras de emisión varias sub-hipotecas sobre los mismos présta-mos, en cuya representación omitía cédulas, á favor de estos mismos valores, inscribiéndose las sub-hipotecas; pero debiendo inscribirse la escritura de la quinta emisión en el Registro de Ponee, se de-negó la inscripción de las fincas con la nota “denegada por ser nula la sub-hipoteca constituida por el Banco, el cual no tiene faculta-*5des para sustraer una parte de la masa total de los bienes hipoteca-dos á su favor, á la garantía general que todos ellos prestan, por mi-nisterio de la ley, á la masa total de las cédulas hipotecarias emitidas ó que se emitan en su representación, sub-liipotecando especialmente una parte de aquéllas en garantía de un determinado número de cédulas, acto que es contrario á la naturaleza de las instituciones hancarias de crédito territorial y á lo prescrito en los artículos 206 y 208 del Código de Comercio, y no pareciendo subsanable el ex-presado defecto, no es admisible la anotación preventiva”; que el Banco interpuso recurso que llegó á la sección de los Registros, re-cayendo la resolución de 15 de Enero de 1898, fijando clara y con-cretamente la doctrina legal, aplicable á las cédulas hipotecarias emi-tidas en representación de préstamos hipotecarios á plazos largos, otorgados por sociedades de crédito territorial que, para garantir las cinco emisiones, constituyó el Banco sub-hipotecas á favor de los tenedores de 'Cédulas sohre varias hipotecas á su favor, según la re-lación que expresan y fijan las escrituras de 12 de Enero, 26 de Marzo y 25 de Noviembre de 1895 y 2 de Enero de 1896, ante Don Mauricio Guerra, que se detallan en la demanda, así como los Re-gistros de la Propiedad á que corresponden; que de las.sub-hipotecas reseñadas fian sido canceladas en el Registro algunas, por adjudica-ción y por inutilización de cédulas hechas con arreglo á los estatu-tos y por sentencia 'dictada por el Tribunal de Distrito de Ponce, y son enumeradas en la demanda como sigue: la 3 en la tercera adi-cional; la primera en la tercera adicional, la 5 en la cuarta, la 1 en la cuarta adicional, las 3, 4,. 7, 8,' 10, 11, 16, 17, 21, 23, 24, 26, 28, 29, 30, 36, 37, 38, 39, 46 y 50 de la quinta, no llegando á inscribirse las números 18, 19 y 20 de la quinta, por corresponder al Registro de Ponce, cuyo Registrador se opuso á ello, no estando canceladas las restantes sub-hipotecas que expresa, y son de la tercera emisión las 2 y 5; en la cuarta las 1 y 4; en la quinta las 1, 2, ’5, 14, 32, 33, 34, 43, 48 y 53, á pesar de haberse otorgado cartas de pago de las respectivas hipotecas, por haberse negado los Registradores de la Propiedad, fundados en las razones expuestas en este escrito; que las restantes sub-hipotecas corresponden á hipotecas vigentes, si bien .algunas están en trámites de ejecución por falta de pago, y pudieran, por tál motivo, encontrarse canceladas por- venta judicial cuando termine este declarativo, en cuyo caso no sería nece-saria la declaración de nulidad de la inscripción; siendo el derecho alegado los artículos 21, 23, 117, párrafo 2, 199, 206 y 208 del Có-digo de Comercio, el 39 del Reglamento Mercantil, los 334 y 336 cíe! *6Código Civil, los.l y 3 de la base 3a. de la constitución del Banco, •los 10 y 11 de dicha Acta de Constitución, la resolución de la Dirección 'de los Registros d'e Ultramar de 15 de Enero de 1898, los artículos 33 y 79 de la Ley Hipotecaria y los 82 y 459 de la Ley de Enjuiciamiento Civil:
5. — Resultando: que admitida la demanda y citados por edictos los demandados, se personó en autos D. Julián E. Blanco y Sosa, teniéndosele por parte, presentando escrito el defensoi del Banco, pidiendo se le entregara la copia ..de la 'demanda y originales, los documentos acompañados, con arreglo al artículo 319 de la Ley de Enjuiciamiento Civil, á todo lo que se accedió.
6. — Resultando: que contestó Blanco la demanda alegando, además, excepciones dilatorias y reconvención, pidiendo se declarare no puede prosperar la demanda por los vicios y defectos que contiene, y si bien, al contestar, manifestó carecía de competencia este Tribunal, siendo nulo lo actuado, no sostuvo esa incompetencia en el acto de la vista, ni alegó sobre ella lo más mínimo, solicitando, en segundo lugar, se desestime en'todas sus partes la demanda con las costas, y en tercero, que de acceder á ella, se admita la reconvención que estable-ce para que devuelva á los tenedores de cédulas el importe y los cupones vencidos con las primas que les correspondan, ó en defecto, se haga constar por nota en el Registro ó inscripción la propiedad de las hipotecas del Banco gravadas en seguridad de las cédulas en favor de los tenedores de éstas, con las costas al actor y los daños y perjuicios 'que á los ¡demandados se originen.
7. — Resultando: que sentó como hechos en la primera solución: que en la demanda no se expresa claramente las personas contra quienes se propone, expresando en su otro sí son personas descono-cidas, ignorándose su domicilio, y en el segundo, confiesa que por ello no acompaña las copias de la demanda y documentos, reserván-dose hacerlo cuando se presenten algunos de los demandados; sien-do el derecho relativo á los artículos 62, 269, 271, 272, 274, 271. 279, 314, 315, 317, 325 y 532 de la Ley de Enjuiciamiento Civil, 170 de la Ley Hipotecaria, 70, 72 y 75 de la Orden General, número 118 de 1899, los hechos de la segunda solución: la escritura de 21 de Julio de 1894, por la que se constituyó él Banco Territorial y Agrícola, utilizando el art. 117 del Código de Comercio: que, se-gún la base 12 de esa escritura, se expresa el capital y forma do *7abono en la 13; siendo las operaciones, con preferencia, según la tercera, fomentar la agricultura con préstamo á largo plazo, ad-quirir créditos hipotecarios y emitir cédulas hipotecarias y obliga-ciones al portador, conforme á los artículos 199 y 176 del Código de Comercio, habiendo empezado el Banco á funcionar en 1894, y efectuado varios préstamos hipotecarios, en 12 de Enero de 1895. en representación de sus hipotecas y conforme á los artículos del Código de Comercio y de sus estatutos, hizo su primera emisión de cédulas hipotecarias al portador, formalizándose la escritura públi-ca indicada, incluyendo la cláusula tercera por la que se obligó á satisfacer las cédulas á sus tenedores á los treinta días del sorteo en sus propias oficinas, por la cuarta, los cupones en los días seña-lados para su pago.; por la séptima, que si á la garantía .del pago quedaba por la ley obligado con preferencia á sus demás responsa-bilidades de otra naturaleza el capital del'Banco, sus fondos de re-serva y todos sus demás bienes para mayor seguridad de la emi-sión, hipotecaba especialmente al pagó los créditos hipotecarios que la escritura menciona, y con la advertencia que esa escritura no per-judicaría á tercero, si no se inscribía en los Registros de la Pro-piedad correspondientes; que transcurridos dos meses, hechos nue-vos préstamos, hizo el Banco su segunda emisión en Marzo 20 de 1898, inscribiéndose, como la anterior en los Registros, excepto en el de Mayagüez, por algunos defectos subsanables; ocho meses des-pués, en 25 de Noviembre de 1895, con nuevos préstamos hipote-carios, hizo tercera emisión inscribiéndose en los Registros, é igual sucedió en 2 de Enero de 1896 para convertir la nueva moneda ofi-cial que se puso en circulación y para garantir el aumento por dife-rencia de moneda; y con la 4a. emisión de 25 de Noviembre de 1895. contestando todos esos hechos de las escrituras por el actor presen-tadas.” Que en Julio de 1895, 'comenzaron las medidas desacerta-das, entre las que descuella la compra de la casa, derrochándose su-mas considerables, $52,419; efectuándose la quinta emisión con las mismas obligaciones, formalidades y requisitos que las anteriores, sin haberse puesto dificultad en los Registros donde se llevó, dene-gándola el de Ponce, reproduciendo la nota denegatoria del Regis-trador referida en el 4to. resultando; que interpuesto recurso' gu-bernativo de esa negativa del Registrador de la Propiedad de Ponce, el Juez la sostuvo, siendo revocada por el Presidente de la Au-diencia y apelada por el Registrador,' recayó la resolución de la Dirección General de los Registros de 15 de Enero de 1898, contra la que procedía la demanda contenciosa ante el Concejo de Estado; *8siendo el derecho los artículos 21, 23, 117, 199, 204, 206 á 208 del Código de Comercio, 39 del Reglamento Mercantil, • bases la. y 3a,. de'la escritura social, artículos 2, 3, 23 á 25, 82, 146, 152 y 153 de la Ley Hipotecaria, y 182 á 184 del Reglamento de la misma.
8. — Resultando :■ <iue los hechos de la tercera resolución ó recon-vención son los mismos consignados en la contestación que reproduce: y el derecho, el contenido de las escrituras de emisión de cédulas hi-potecarias; -que formalizando el cuasicontrato con el Banco y los tenedores de cédulas, no está al arbitrio de una sola de las partes variar las condiciones en perjuicio de la otra, y-si retira las hipo-tecas con que garantizó sus cédulas -debe devolver su importe con los-cupones y primas; y el Banco sostiene que los tenedores de cédulas son los verdaderos dueños de las hipotecas gravadas á su favor, nada más justo y procedente que se consolide y afiance á ellos ó de cance-larse quedarían en peligro los derechos de los tenedores de cédulas en lo que el Banco devolvía su importe; que la temeridad, oponién-dose á la revocación, se pena con las costas y los perjuicios que. cause.
9. — Resultando: que conferido traslado al Banco de la reconven-ción, pide se declare con lugar la excepción de falta de personalidad del. demandado y todo caso sin lugar y con las costas la reconven-ción, sentando por hechos de la dilatoria: que se promueve en jui-cio contra los tenedores 'de cédulas hipotecarias al portador de las cinco- emisiones, haciéndose el emplazamiento por edictos por no cons-tar el domicilio de los que debían ser citados; que Blanco defiende en- este juicio sus derechos y los de todos sus compañeros en la co-munidad, según dice su defensor al personarse, sin acreditar que es tenedor de cédulas hipotecarias, ni que represente á los demás tene-dores de cédulas; que al contestar la demanda formula reconvención, siendo el derecho los artículos 532 y 534 de la Ley de Enjuiciamiento Civil y que la prueba de las excepciones dilatorias se practicará pre-viamente en el juicio oral, informando después los defensores, re-solviéndose la cuestión incidental; y en cuanto á la reconvención en el.fondo,, reproduce los de la demanda que refiere y los de derecho, agregando que es imposible acceder á ella, por responder al principio errores que dió motivo á la demanda de nulidad; y que de pros-perar se cambiaría por completo la naturaleza de las cédulas hipo-tecarias, por no ser títulos al portador que refiere el artículo 82 de. la Ley Hipotecaria, mientras las cédulas de los Bancos no pueden *9ser emitidas más que por Bancos Hipotecarias según el Código de Comercio, y cita la base 10 de la.continuación del Banco.
10. — Resultando: que requerido, á instancias del demandado, el de-fensor del Banco produjo primero la escritura de Constitución deL Banco Territorial y Agrícola de Puerto Itico, constando en la base tercera las operaciones á que se dedicará entre ellas prestar con hipo-tecas sobre fincas rústicas y urbanas y emitir cédulas hipotecarias y obligaciones al portador, conforme á los artículos 199 y 176 del Código de Comercio; la base 8a. que emitirá en representación de los préstamos hipotecarios que realizó á largos plazos, obligaciones con interés que tendrán el nombre de cédulas hipotecarias, con Ja garantía de la masa de los bienes hipotecados' á favor del Banco, del capital social y del fondo de reserva, pudiendo, ‘según la 8a. emitir esas cédulas cada vez que verifique un préstamo hipo-tecario á largo plazo, por un valor igual al del préstamo, pero siempre de modo que la totalidad de las emisiones representen una suma igual al importe de las hipotecas vigentes, constituidas á favor del Ban-co en garantía de aquellos préstamos; por la lia. cada reembolso anual de cédulas, deberá comprender el número necesario para que el montante de las que queden en circulación no exceda al de los préstamos hipotecarios á largos plazos, y si hicieren reembolsos anti-cipados por cuenta de 'dichos préstamos, las sumas reembolsadas de-berán invertirse inmediatamente en otra hipoteca de la misma clase á menos que el Banco retire de la circulación cédulas hipotecarias por valor igual á aquellas sumas; según la escritura de 12 de Enero de 1895, de la primera emisión de cédulas hipotecarias al portador, la de 25 -de Noviembre de 1895 de la 4a. Emisión, en representación de préstamos hipotecarios que refiere; dos escrituras de 2 de Enero de 1896, la una, cumpliendo una acuerdo del Banco, respecto á las cédulas de la 4a. emisión por el cange de moneda -mejicana por la provinvial española, á fin de amortizar el valor de las cédulas con el de la nueva moneda á la otra dé igual fecha á la mencionada por la misma razón ó motivo para la tercera emisión; y la escritura de 1 'de Septiembre de 1896 de. la 5a. emisión de las cédulas hipotecarias. Cada una de-esas escrituras es, por representación de los créditos hipotecarios que ellas relacionan, conteniendo además las mismas condiciones relacionadas en los Resultandos 1 y 2 sin haber concurrido al otorgamiento de las sub-hipotecas los deudores hipotecarios, ni haberse acreditado se les notificara ó hiciera sabei’, constando en todas ellas que las subsistencias ;de las sub-hipotecas esta-*10blecidas queda pendiente de solución de las respectivas hipotecas sobre que se han constituido sin comparecer en ellas los deudores hipoteca-rios ni constar habérseles notificado la sub-hipoteca, agregándose sólo en la de 12 de Enero d'e 1895, después de las palabras “mientras no se resuelvan las siguientes” hasta que tenga efecto la íntegra amorti-zación de las cédulas y sus cupones”; pero en ésta, en la cláusula 5a. dice “en el evento de que se anticipe el pago total ó parcial de los préstamos descritos, el Banco se constituye á recoger ó inutilizar inmediatamente, satisfaciendo su importe, el número de cédulas equi-valentes al de pagos, conservando esas sumas en depósito, Ínterin lo verifica, con el fin de destinarlas á ese fin exclusivamente”, cláu-sula que consta en todas las demás y en los 1 y 2 Resultandos aquí mencionadós.
• 11. — Resultando: que en el acto del juicio oral reprodujo el de-mandado la dilatoria de defecto legal en el modo de proponer la demanda, y el demandante la de falta de personalidad de los de-mandados, que formuló al contestar la reconvención; las que fueron declaradas sin lugar por mayoría, disintiendo en aquella el Juez Asociado Mr. Frank H. Richmond y en la última el Juez Asociado Don José Tous -Soto, por lo que informaron los defensores de las partes lo que estimaron conveniente á sus respectivos derechos, res-pecto al fondo.
Siendo Ponente el Juez Presidente Don Juan Morera Martínez.
1. — Considerando: que dirigida la demanda contra los tenedores de cédulas hipotecarias al portador, emitidas por el Banco, le era imposible á éste designar las personas contra quienes la proponía, por serles desconocidas y menos. podía utilizar el derecho que el número 1 del Art. 496 de la Ley de Enjuiciamiento Civil concede, por lo que pudo pedir se citara por edictos y emplazara en esa forma, como lo hace en su súplica, á los que son tenedores de -eéi dulas hipotecarias del Banco demandante, de la primera, segunda, tercera, cuarta y quinta emisión sobre los créditos hipotecarios res-pectivos que en la demanda se enumeran, según es práctica cons-tante y la ley determina en sus casos, entre otros, el número segundo del art. 393 de la Ley Hipotecaria y las sentencias del -Supremo de 5 de Mayo de 3890 y 4 d'e Junio de 1891, y'por ello agrega, no acompaña las copias de la -demanda y .documentos, reservándose ha-cerlo cuando se presenten los -demandados.
2. — Considerando: que el mismo demandarlo, al personarse ha re-*11conocido ese idereebo del actor a pedir la citación y emplazamiento en la forana referida, no existiendo por lo tanto el defecto legal, que no «abe fundarlo, además de no haber entregado las copias de la demanda y 'documentos, por no ser ese requisito esencial de la de-manda, y sí un extrínseco 6 accidental, todos los artículos, 523 y número 6 del 532 de la Ley de Enjuiciamiento Civil; y habiendo cumplido el demandante con el primero de dichos artículos, no hay defecto legal por esas razones, y ser válida y eficaz la citación y em-plazamiento de los demandados en la única forma posible, no pu-diendo prosperar la alegación referente á las copias porque al per-sonarse el demandado presentó escrito el Banco pidiendo se le en-tregara la de la demanda y originales los documentos acompañados, por estar éstos comprendidos dentro del artículo 519 de la Ley de Enjuiciamiento Civil.
3. — Considerando: que la falta de personalidad del demandado no es procedente por haberla reconocido el actor al pedir se le entrega-ran dichas copias y documentos originales de la demanda, en vez. de exigir acreditara el carácter ó representación que d'espués ha pretendido, y no habiendo comprobado carezca del pleno ejercicio de los derechos civiles, ni del carácter ó representación propia, por los medios de prueba que el demandante pudo solicitar al formular la que, á su debido tiempo, creyó conveniente y estimara suficiente para que la excepción propuesta pudiera prosperar.
4. — Considerando : que al manifestar que el cuerpo de su escrito de contestación al defensor Don Julián E. Blanco “que en este juicio defiende no solo sus derechos personales, sino los de todos sus compañeros de comunidad que se hallan en el mismo caso”, eso no demuestra se ha personado en nombre de ellos, ni aparece en el en-cabezamiento de ese escrito, ni en los. anteriores presentados, ni en este juicio se ha tenido por parte por los demás demandados para que le pueda exigir compruebe esa representación y pueda tener esa personalidad.
5. — Considerando: que la falta -de personalidad en el demandado consiste en que éste no tenga ese carácter, lo cual afecta á la for-ma y no á la esencia del pleito, ó sea á la calidad con que el deman-dado venga al juicio y no á la cuestión que es objeto del -mismo, la que siempre debería resolverse, dada la rebeldía de todos los deman-dados contra quienes el juicio se ha seguido á instancia del actor.
6. — Considerando: que los Bancos Territoriales tienen por objeto *12facilitar al propietario los recursos que necesite por un módico in-terés y ponerle en 'condiciones de que poco á poco vaya amortizando su deuda, y para ello el propietario recurre al Banco, con los do-cumentos que acreditan la garantía que ofrece, la que si es sufi-ciente, se accede, entregándole la cantidad, quedando la finca ó fin-cas hipotecadas á responder del pago de las anualidades y los in-tereses.
7. — Considerando: que dichos Bancos para cumplir su misión y continuar en su préstamo, emiten cédulas hipotecarias al portador que representan un valor que se amortiza en lá forma que los Esta-tutos del Banco y los artículos de la Sección undécima, Título 1., Libro II del Código de Comercio ordenan, hallándose asegurado el cumplimiento de ese compromiso con las propiedades hipotecarias por él Banco, y además, con el capital social, por lo que los poseen son acreedores del Banco y prestamistas de los propie-tarios, con la ventaja de no tener para nada que dirigirse á ellos, pues la sociedad banearia es la que les responde de sus derechos y cuida de hacer efectivos los créditos, siendo las cédulas el verdadero instrumento de crédito territorial.
8. — -Considerando: que así se deduce de las escrituras todas de emi-sión de las cédulas hipotecarias, las que contienen que la subsistencia de las hipotecas constituidas por el Director del Banco, sin asistencia de los deudores hipotecarios, y sin que conste se les hizo saber á .éstos, queda pendiente de la resolución de las hipotecas dadas en garantía por la emisión que refieren, agregando en ellas, que en el evento de que se anticipe por sus deudores el pago total ó par-cial de los préstamos hipotecarios descritos, se constituye el Banco á recoger ó inutilizar las cédulas, satisfaciendo su importe, el nú-mero de créditos equivalentes al montante de esos pagos anticipa-dos, conservando esas sumas en depósito Ínterin lo verifica, corro-borando esas manifestaciones que están de acuerdo con la escritura de constitución social del Banco, que este sólo es el que puede y debe cancelar esos préstamos, dada la base undécima de dicha es-critura social.
9. — Considerando: que nadie puede ir contra sus propios actos, y que los pactos, derechos y obligaciones deben cumplirse sin excusa ni pretexto alguno, porque su .validez y cumplimiento no pueden dejarse al arbitrio de uno de los contratantes.
10.- — Considerando: que no existe nulidad, ni procede la de las *13inscripciones que se piden, por no constar vicio alguno que inva-lide los contratos con arreglo á las leyes, porque han transcurrido los cuatro años que el artículo 1208 del Código Civil determina para poder ejercitar esa acción, pues otorgadas esas escrituras en 1895 y en 1896, siendo la última de primero de Septiembre de ese último año, y la demanda de tres de Mayo de mil novecientos dos, ha trans-currido, con exceso, el término legal por la ley concedido para ejer-citarla.
11. — Considerando: que con el cobro de la hipoteca por el acreedor hipotecario queda cancelada la sub-hipoteca, toda vez que su exis-tencia no depende de la voluntad del sub-hipotecario, sino que te-niendo una vida precaria dependiente de la hipoteca, claro es que en el instante que fenece tiene que quedar caducada, porque, según la exposición de motivos de la Ley Hipotecaria de la Península, al explicar el precepto del párrafo 8o. del art. 107 que es idéntico al que en nuestra Ley existe: í(ino esta en las facultades del acreedoi primitivo dar al sub-hipotecario un derecho más extenso que el suyo, •de la cosa hipotecada.
12. — Considerando: que de admitir lo contrario á ese razonamiento, acontecería que un acto ajeno al dueño de la cosa hipotecada, ven-dría á hacer más grave su situación, y que la hipoteca constituida sobre otra hipoteca, se convertiría en una hipoteca constituida directa ó inmediatamente sobre una propiedad inmueble, en vez de serlo sobre un derecho, convenciendo de ello los artículos 144 y 152 de la Ley Hipotecaria y el 137 número cuarto del Reglamento.
13.' — Considerando: que siendo la reconvención establecida subsi-diaria, ó sea para el caso que no se rechace la demanda, se condene al Banco devuelva á los tenedores de cédulas el importe de éstas, sus cupones vencidos y las primas, ó se haga constar en el Registro de la Propiedad que las hipotecas gravadas en seguridad de las cédulas co-rresponden exclusivamente á los tenedores de éstas, no cabe otra resolución que desestimarla, dado que la demanda no puede prospe-rar.
14. — Considerando: que las costas no deben imponerse al Banco por desestimarse sus pretensiones.
Vistas las disposiciones -legales citadas, y el número 10 del art. 21 del Código de Comercio.
Fallamos: que debemos declarar y declaramos sin lugar la de *14manda promovida por el Banco Territorial y Agrícola contra los ■ tenedores de cédulas hipotecarias por dicho Banco emitidas en sus cinco primeras emisiones que la demanda refiere, y sin lugar la re-convención -contra el Banco establecida y las excepciones formula-das por las partes, con las costas al demandante.
La opinión del Juez Tous Soto, es como sigue:
Opinión del Juez Asociado Don José Tous Soto.
El Juez Asociado que suscribe, consigna como fundamentos de su opinión contraria á la desestimación de la excepción dilatoria de falta de personalidad en el demandado Don Julián E. Blanco para formular la demanda reconvencional, que el Señor Blanco no ha justificado ni al interponer su demanda reeonvencional, ni en el período probatorio, que sea tenedor de cédulas hipotecarias del Ban-co Territorial y Agrícola correspondientes á las emisiones -de que se trata en este pleito. La circunstancia de que la representación del Banco haya presentado la copia, de su demanda para ser entre-gada al Sr. Blanco, al tener noticias del apersonamiento de éste como uno de los demandados citados por edictos, no arguye reconocimiento por parte del actor de la personalidad invocada por el compare-ciente, significando tan sólo el cumplimiento de una formalidad re-querida por la ley procesal.
Respecto al fondo del asunto, (-cuya' resolución es ineludible aún en el caso de que la ex-cepción del Banco hubiera prosperado) desea el exponente consignar que ha tenido en cuenta .para desestimar esta demanda, además -de. las razones manifestadas en la sentencia, las consignadas en los siguientes Considerandos: ,
1. — Considerando-, -que el artículo 208 del Código de Comercio establece que las cédulas hipotecarias tendrán como garantía especial ios créditos y préstamos á favor -del Banco ó Compañía que las ha-ya emitido y en cuya representación fueren creadas,- quedando afec-tos especial y singularmente á su -pago esos mismos préstamos y créditos, de -cuyo precepto se desprende, con toda claridad, que por Ministerio de la ley, y sin necesidad de que las hipotecas -constitui-das á favor de un Banco Territorial se sub-hipotequen para garan-tizar las cédulas emitidas en representación de dichas hipotecas perte-necientes al Banco, quedan éstas afectas al pago -de dichas cé-dulas -con sólo llenarse el requisito de hacerse constar en el Registro Mercantil, como exige el Artículo 21 en su número 10 la serie y número de los títulos, su interés, réditos,, amortiza-*15ción, prima, cantidad total de la emisión y las hipotecas' que se afecten al pago de dicha emisión,, debiendo hacerse la inscripción mediante la presentación de actas de emisión de las cédulas con expresión de las hipotecas que se afectan y de las escrituras de constitución de éstas, sin que se haga necesaria la presentación de la escritura de sub-hipoteea de las hipotecas afectadas al pago de las cédulas emitidas.
(Art. 23, párrafo 3, del Código de Comercio.)
2. — Considerando: que de los artículos citados se deduce tanbién que no son los tenedores de cédulas hipotecarias los dueños de las hipotecas afectas al pago de aquéllas, puesto que el Banco debe afectar determinadas hipotecas al pago de la determinada emisión de cédulas, lo que demuestra que es dueño de la hipoteca que dá en garantía, ni tampoco que la masa total de las hipotecas del Ban-co responda en todas las cédulas hipotecarias, cualquiera que sea la emisión, por la misma razón expuesta y, además, porque enton-ces no existiría la garantía especial y singular de las hipotecas men-cionadas en el Registro deben prestar á cada emisión determinada.
3. — Considerando: por tanto, que si bien el Banco pudo prescin-dir 'de la constitución de las hipotecas, cuya nulidad se solicita en este pleito, no son, sin embargo, nulas con arreglo á derecho, porque no puede privarse al Banco de ofrecer á los tenedores de cédulas, además de la garantía de carácter mercantil que el Código de Comer-cio les concede, sin necesidad de inscripción en el Registro de la Propiedad, otra 'garantía propiamente hipotecaria, revistiendo la se-guridad concedida por ministerio de la ley y de la forma legal de sub-hipotecas ya afectadas por ministerio de la ley, sin necesidad de inscripción en •dicho Registro.
4. — Considerando: que siendo cierto que la constitución de dichas sub-hipotecas y consiguiente inscripción de -las mismas en el Registro de la Propiedad, no suma ninguna nueva garantía á favor de los tenedores de cédulas hipotecarias, no sería esta circunstancia un motivo para anular dichas escrituras ó inscripciones, no siendo tampoco exacto que las sub-hipotecas no signifiquen una garantía más para los tenedores de cédulas, toda vez que de esta suerte no puede el Banco enagenar los créditos hipotecarios, en perjuicio de los tenedores de las cédulas representativas de dichos créditos, ni éstas cancelarse sin que por lo menos el Banco presente en el Registro un número de cédulas canceladas de la emisión de que se trata equi-*16valetíte al valor del crédito que pretende cancelarse, todo lo que ■podría ocurrir sin la constitución de las hipotecas.
Por lo expuesto, es mi opinión: primero; que debe declararse con lugar la excepción de falta de personalidad en el demandado y re-conveniente ; segundo: sin lugar á la‘ excepción de defecto legal en el modo de proponer la demanda; y tercero: sin lugar la demanda y la reconvención.
San Juan, Mayo de 1904.. José Tous Soto.-
El voto del Sr. Richmond, es como sigue:
Me alegro de no tener que añadir nada á la fuerza y claridad de la sentencia justa de ani ilustrado compañero en lo que toca á la cuestión principal.
Sólo puedo decir que nada encuentro en la constitución del Banco Territorial, ni en el Código de Comercio, ni en la Ley Hipotecaria, que pueda producir la nulidad de las sub-hipotecas de autos. Ex-trietamente el acto de constituir las varias sub-hipotecas otorgadas por el gerente del Banco, no constituye un contrato bilateral por no estar presente más que de una parte, estando' entonces el contrato unilateral para la vez. Estando dentro de las facultades del Banco el otorgamiento de las sub-hipotecas, como he indicado existe una causa para sostener la obligación é impedir la única, parte presente resolverla y rescindirla cuando le .plazca.
No encuentro en autos ninguna de las cédulas emitidas y no puedo saber si contenían éstas algpna cláusula referente á la sub-hipoteca de los créditos principales que -pudiera haber facilitado la aceptación de aquéllas por parte del público, en vista de la garantía adicional ofrecida por la sub-hipoteca.
No obstante, creo firmemente que la existencia de tal sub-hipoteca inspiró más confianza, dando por tanto mayor circulación á las cé-dulas y la anulación y cancelación de la sub-hipoteca (que no es más que una notificación á terceros de que los tenedores de cédulas de una emisión indicada, tienen derecho preferente al dinero que pueda ingresar del cobro de las hipotecas) perjudicaría probable-mente, ó al menos, podría perjudicar á los tenedores.
En este sentido es de aplicar el precepto “ nadie puede ir contra sus propios actos” (lo que se llama en la jurisprudencia Americana "stoppel”) y una vez .prestada la garantía adicional, el Banco no puede retirarla.
Con respecto á la excepción de defecto legal en el modo de proponer *17la demanda, no puede menos 'de desaprobar el concepto de tramite legal de (pie precede una 'demanda tan extraña como la presente.
Los artículos de la Ley de Enjuiciamiento Civil cpie tratan del. emplazamiento en juicio, exigen la exposición del nombre, apellido y residencia del demandado y demandados. Esa es la regla general y muy sabia. En ciertos casos, por motivos de conveniencia y sin perjuicio de nadie, la ley permite cpie se cite á personas conocidas en la Forma vaga empleada en este pleito, personas no conocidas, llamadas á sucesiones, por ejemplo, y citación en los expedientes de dominio bajo la ley hipotecaria.
No obstante, tales citaciones requieren siempre, para ser válidas y legales, la sanción de una especial precisión en la ley, faltando tal autorización, tiene que regir la regla general, y no creo aplicables al caso presente las sentencias del Tribunal Supremo de España, citadas en la sentencia -por el Ilon. Juez Ponente, por encontrarse en tales casos demostrada la identidad indicada por medio de sus nom-bre y apellidos. Si hubiera existido en algún tiempo una sociedad anónima con el nombre de tenedores de cédulas, si tales tenedores se hubieran reunido en alguna época voluntaria, aunque informal-mente y sin cumplir los requisitos del Código de Comercio, se en-contraría excusa á la forma en, que la demanda está propuesta, pe-ro en la situación que existían, este pleito asume el aspecto de quitar á espaldas de los tenedores, una garantía sustancial sin darles el co-nocimiento y significación que procedían y sin la necesaria sanción especial para hacerlo de tal -manera.
Con respecto á la excepción de falta de personalidad de la parte-que compareció á contestar y oponerse á la demanda, creo legalmente suficiente á la forma en que la parte se personó en el juicio, para darle personalidad bastante para litigar en una demanda de la ín-dole de la presente, propuesta en forma tan especial; y su posesión actual de una ó más cédulas era -materia de prueba en el' juicio pleno y no importaba antes de considerarse su derecho á lo que pidió en la súplica de la reconvención..
Lo que antecede, constituye los fundamentos legales que tuve para disentir de -mis compañeros al no desestimar la excepción de defecto legal en el modo de proponer la demanda y para desestimar le ex-cepción de falta de personalidad por parte del que se personó volun-tariamente á oponerse á la demanda. — San Juan, P. Tí.., Mayo 25, 1904. — Frank TI. Richmond, Juez Asociado.”
*18Contra estas opiniones el Banco, al discutir la cuestión principal, insiste en la nota del Registrador de la Propie-dad de Ponce, rehusando la inscripción de la sub-liipoteca que le.fuera presentada y en la subsiguiente confirmación de la acción tomada por el mismo por la Dirección General de los Registros.
A pesar de que la teoría de que la hipoteca carecía de los requisitos necesarios para su inscripción, esto no dá derecho alguno al Banco para tratar de anular sus pro-pios actos. Pudieron haberse hecho -diligencias más ó menos adecuadas para anular la inscripción, por cual-quier tenedor de otra emisión, suponiendo que la hipoteca que trataba de anularse no fuera á su favor (del tenedor).
Creemos que los tenedores, según la lev, son acreedores preferentes del Banco con derecho á proceder, si sus re-clamaciones no son satisfechas, contra cualquier y todos .los créditos hipotecarios que el Banco tenga, y si fuese necesario, estableciendo acción ante una Corte. Es cier-to, según el Registrador de Ponce, que el Banco no tiene poder, con el hecho de sub-hipóteear especialmente una parte de las propiedades hipotecadas á sustraer una parte de la masa social de los créditos á la garantía general que todos ellos prestan, pero nosotros sostenemos que la ins-titución de la hipoteca no tuvo ese efecto.
■ (Ada persona que tenga una cédula debe tenerla, cono-ciendo la ley y la naturaleza del.Banco contra el cual tiene la cédula, el hecho que una inscripción se haga á favor de un tenedor de acuerdo con determinada emisión no le dá á dicho tenedor superiores derechos á los que tiene un tenedor de cualquiera otra emisión. Puesto que el fin de la sub-hipoteca es ese, creemos que es ineficaz é inútil se-gún la ley que gobierna este caso.
Sin embargo, no estamos preparados para decir que la inscripción no pueda tener otro efecto. Si, por ejemplo, el Banco tomara y pagara las cédulas de las emisiones an-*19teriores, dejando únicamente la quinta, creemos que la sub-hipoteca constituida en favor de los tenedores produ-ciría efectos contra todo el mundo. Es innecesario para nosotros averiguar qué otros efectos podían tener las ins-cripciones. Ellas no son nulas y según se encuentran son una garantía más para los tenedores. #
Partiendo del liecho de que los tenedores son acreedo-res del Banco, debe seguirse que los deudores hipoteca-rios no están obligados directamente á ellos, y el proceder del Banco al instituir las sub-hipotecas no puede perjudi-car las operaciones que están autorizadas, según la Ley, ya en la extinción de las hipotecas ó sobre el pago de cé-dulas. Be este modo estamos de acuerdo con el quinto, sexto, séptimo, octavo, noveno, undécimo, duodécimo y décimo tercero Considerandos de la opinión de la Corte inferior y con las decisiones alcanzadas sobre la cuestión principal por los otros dos Jueces, especialmente, con la del Sr. Tons Soto.
También estamos de acuerdo con dicho Juez Tous Soto en que la Corte cometió error en desestimar la excepción previa de falta de capacidad personal del demandado Ju-lián E. Blanco. Este nunca probó que era un tenedor y creemos que el Banco á su debido tiempo y en forma ade-cuada se opuso por su falta de personalidad. El Banco no tenía obligación de hacerle probar su derecho á enta-blar acción alguna antes de darle una copia de la deman-da.
Por las razones alegadas la sentencia apelada debe con-firmarse menos en la parte que declara sin lugar la excep-ción de falta de personalidad en Don Julián E. Blanco, debiendo entenderse las costas de ambas instancias sin especial condenación.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández y MacLeary.